ORIGINAL                                      02/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0061


                                         DA 22-0061


STATE OF MONTANA,                                                       F FR 0 8 2022
                                                                     BowTen Greenwood
                                                                   Clark or Supreme Court
                                                                            ,,r ronntane
              Plaintiff and Appellee,

       v.                                                         ORDER

RYAN BARKLEY,

              Defendant and Appellant.


       Chad Wright, Appellate Defender for Defendant and Appellant Ryan Barkley
(Barkley), has petitioned for an out-of-time appeal from the Order entered October 20,
2021, by the Fourth Judicial District Court, Missoula County, in Cause No. DC 20-473.
The Attorney General's Office does not oppose this petition.
       Mr. Wright asserts Barkley's appeal was not timely filed through no fault of
Barkley's. Mr. Barkley's assigned contract attorney successfully referred his misdemeanor
companion case in DC 20-486 to the Appellate Division and a timely Notice of Appeal was
filed in DA 21-0639. However, due to a changeover in the Office of State Public
Defender's case management system the referral for appealing the felony conviction in
DC 20-473 was unsuccessful. Mr. Wright asserts Barkley notified him because of concerns
about sentencing provisions in DC 20-473. Mr. Wright confirmed contract counsel had
advised Barkley to appeal the questionable sentencing provisions in DC 20-473 but
because she was not listed counsel in the new case management system the Appellate
Division did not receive the referral.
       Since his appeal is untimely under M. R. App. P. 4(5), Barkley moves this Court for
leave to pursue an out-of-time appeal. We grant out-of-time appeals under M. R. App. P.
4(6) when an appellant establishes the existence of "extraordinary circumstances
amounting to a gross miscarriage of justice." Mr. Wright argues that such would occur
here if Barkley were denied his right to appeal based on a changeover in the Office of State
Public Defender's case management system. We agree.
       Therefore,
       IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
       IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
       The Clerk is directed to provide copies of this Order to all counsel of record.
                     e'P"'
       DATED this a day of February, 2022.




                                                                     111111#(?ele.
                                                                              1      """.. . 0.10

                                                                  Justices




                                              2